Citation Nr: 1515158	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely notice of disagreement as to an April 2010 decision that terminated her death pension award.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946, from January 1946 to November 1948, and from February 1949 to February 1963.  He died in June 2006, and the appellant is his widow. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 RO decision that found that the appellant did not file a timely appeal as to an April 2010 decision of the RO.


FINDINGS OF FACT

1.  An April 2010 RO decision terminated the appellant's award of death pension based on excessive income, effective March 1, 2010, and the appellant was notified of this decision by a letter dated on April 13, 2010.

2.  The RO did not receive the appellant's notice of disagreement until January 2012, more than one year following notice of the April 2010 decision.

3.  Correspondence from the appellant expressing her disagreement with the RO's decision was not received or postmarked within one year of the April 13, 2010 notification letter.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement in response to the RO's April 2010 decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.305 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act (VCAA) does not apply here as the issue of timeliness of a notice of disagreement is a jurisdictional matter, not a claim for benefits.  It is the jurisdictional initiation of an appeal and is not evidence-driven within the meaning of the VCAA.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The question in this case is whether the appellant submitted a timely notice of disagreement following notice of the termination of her award of death pension due to excess income.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A notice of disagreement is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201.

In February 2010, the appellant notified the RO that she had been receiving benefits from the Social Security Administration since December 2009.

An April 2010 RO decision terminated the appellant's award of death pension based on excessive income, effective March 1, 2010, and the appellant was notified of this decision by a letter dated on April 13, 2010.

VA did not receive the appellant's notice of disagreement until January 2012, more than one year following notice of the April 2010 decision.

By a letter to the appellant in May 2012, the RO notified her that her January 2012 notice of disagreement was not timely.  The instant appeal ensued.

The appellant has not provided any arguments with regard to the timeliness of her notice of disagreement, but rather has contended that she has insufficient income to meet her needs.

After a review of the record, the Board finds that there are no documents submitted by the appellant within one year of notice of the April 2010 decision that could be considered as a notice of disagreement with that decision.  The Board is bound by the laws and regulations governing the appellate process.  38 U.S.C.A. § 7104.  In this case, there is no evidence establishing, and the appellant does not contend, that her notice of disagreement was received at the RO prior to January 2012.  

As it is clear from the record that a timely notice of disagreement was not received from the appellant with regard to the April 2010 RO decision, the Board finds that the appellant has not filed a timely appeal as to that decision, and the appeal must be denied.


ORDER

A timely notice of disagreement was not filed as to the April 2010 rating decision, and the appeal is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


